Exhibit 99.8b Execution Copy MORTGAGE LOAN PURCHASE AND WARRANTIES AGREEMENT MORGAN STANLEY MORTGAGE CAPITAL INC. Purchaser and WILMINGTON FINANCE INC., Seller Dated as of November 1, 2006 Conventional, Fixed and Adjustable Rate, Prime/Alt-A Residential Mortgage Loans TABLE OF CONTENTS Page SECTION 1. Definitions. 1 SECTION 2. Agreement to Purchase. 13 SECTION 3. Mortgage Schedules. 14 SECTION 4. Purchase Price. 14 SECTION 5. Examination of Mortgage Files. 15 SECTION 6. Conveyance from Sellers to Purchaser. 15 SECTION 7. Servicing of the Mortgage Loans. 17 SECTION 8. Transfer of Servicing. 19 SECTION 9. Representations, Warranties and Covenants of the Seller; Remedies for Breach. 21 SECTION 10. Closing. 41 SECTION 11. Closing Documents. 41 SECTION 12. Costs. 43 SECTION 13. Cooperation of Seller with a Reconstitution. 43 SECTION 14. The Seller. 44 SECTION 15. Financial Statements. 46 SECTION 16. Mandatory Delivery; Grant of Security Interest. 46 SECTION 17. Notices. 47 SECTION 18. Severability Clause. 48 SECTION 19. Counterparts. 48 SECTION 20. Governing Law. 48 SECTION 21. Intention of the Parties. 48 SECTION 22. Successors and Assigns; Assignment of Purchase Agreement. 49 -i- SECTION 23. Waivers. 49 SECTION 24. Exhibits. 49 SECTION 25. General Interpretive Principles. 49 SECTION 26. Reproduction of Documents. 50 SECTION 27. Further Agreements. 50 SECTION 28. Recordation of Assignments of Mortgage. 50 SECTION 29. No Solicitation 50 SECTION 30. Waiver of Trial by Jury. 51 SECTION 31. Governing Law Jurisdiction; Consent to Service of Process. 51 SECTION 32. Confidentiality 51 SECTION 33. Compliance With Regulation AB. 52 EXHIBITS EXHIBIT A CONTENTS OF EACH MORTGAGE FILE EXHIBIT B [RESERVED] EXHIBIT C FORM OF SELLER’S OFFICER’S CERTIFICATE EXHIBIT D [RESERVED] EXHIBIT E FORM OF SECURITY RELEASE CERTIFICATION EXHIBIT F FORM OF SECURITY RELEASE CERTIFICATION EXHIBIT G FORM OF ASSIGNMENT AND CONVEYANCE AGREEMENT EXHIBIT H UNDERWRITING GUIDELINES EXHIBIT I FORM OF ASSIGNMENT AND RECOGNITION AGREEMENT -ii- MORTGAGE LOAN PURCHASE AND WARRANTIES AGREEMENT This MORTGAGE LOAN PURCHASE AND WARRANTIES AGREEMENT (the “Agreement”), dated as of November 1, 2006, by and between Morgan Stanley Mortgage Capital Inc., a New York corporation, having an office at 1585 Broadway, 2nd Floor, New York, New York 10036 (the “Purchaser”) and WILMINGTON FINANCE INC., a Delaware corporation, having an office at 401 Plymouth Road, Suite 400, Plymouth Meeting, Pennsylvania 19462 (the “Seller”). WITNESSETH: WHEREAS, the Seller desires to sell, from time to time, to the Purchaser on a nonexclusive basis, and the Purchaser desires to purchase, from time to time, from the Seller, without recourse to the Seller but subject to the terms of this Agreement, certain first and second lien, adjustable-rate and fixed-rate prime/Alt-A residential mortgage loans (the “Mortgage Loans”) on a servicing released basis as described herein, and which shall be delivered in pools of whole loans (each, a “Mortgage Loan Package”) on various dates as provided herein (each, a “Closing Date”); WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or other security instrument creating a first or second lien on a residential dwelling located in the jurisdiction indicated on the Mortgage Loan Schedule for the related Mortgage Loan Package; WHEREAS, the Purchaser and the Seller wish to prescribe the manner of the conveyance, servicing and control of the Mortgage Loans; and WHEREAS, following its purchase of the Mortgage Loans from the Seller, the Purchaser desires to sell some or all of the Mortgage Loans to one or more purchasers as a whole loan transfer or a public or private, rated or unrated mortgage Securitization Transaction; NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree as follows: SECTION 1.Definitions. For purposes of this Agreement the following capitalized terms shall have the respective meanings set forth below. Accepted Servicing Practices:With respect to any Mortgage Loan, those mortgage servicing practices of prudent mortgage lending institutions which service mortgage loans of the same type as such Mortgage Loan in the jurisdiction where the related Mortgaged Property is located. Act:The National Housing Act, as amended from time to time. Adjustable Rate Mortgage Loan:An adjustable rate Mortgage Loan purchased pursuant to this Agreement. Affiliate:With respect to any specified Person, any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Agency Transfer:A Fannie Mae Transfer or a Freddie Mac Transfer. Agreement:This Mortgage Loan Purchase and Warranties Agreement and all amendments hereof and supplements hereto. ALTA:The American Land Title Association or any successor thereto. Appraised Value:The value set forth in an appraisal made in connection with the origination of the related Mortgage Loan as the value of the Mortgaged Property. Assignment and Conveyance Agreement:As defined in
